Citation Nr: 1430133	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  07-37 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for spinal meningitis.  

2.  Entitlement to an effective date earlier than July 27, 2004, for service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter



ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen the claim of service connection for spinal meningitis.

In a September 2012 decision, the Board granted entitlement to service connection for a sleep disorder (OSA) and this decision was implemented by the RO in an October 2012 decision.  The RO assigned an effective date of July 27, 2004, which the Veteran appealed.  

In March 2014, the Veteran testified at a Board hearing before the undersigned from the RO via video conference.  Per below, the Veteran withdrew from appeal the issue of whether new and material evidence has been received to reopen the claim of service connection for spinal meningitis.


FINDINGS OF FACT

1.  On March 25, 2013, at his Board hearing and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal is requested as to the issue of whether new and material evidence has been received to reopen the claim of service connection for spinal meningitis.

2.  After the Veteran had been awarded pension benefits, he was treated by VA for OSA on November 10, 2003 (an informal claim), and thereafter; his formal claim was then received within one year, in July 2004.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of whether new and material evidence has been received to reopen the claim of service connection for spinal meningitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for an effective date of November 10, 2003, for the award of service connection for OSA have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Spinal Meningitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of whether new and material evidence has been received to reopen the claim of service connection for spinal meningitis.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



OSA

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in September 2003, May 2005, and February 2009 letters, prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the claim for an earlier effective date is a "downstream" issue in that it arose from the initial grant of service connection.  Where service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the Veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudicative process, particularly those pertaining to the duty to assist and issuances of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5103A, 7105(d); 38 C.F.R. §§ 3.159(c), 19.29; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's pertinent records are of record.  

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

With regard to the terms "application" or "claim", the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).  According to the United States Court of Appeals for Veterans Claims (Court), 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  The mere presence of a disability does not establish an intent on the part of a veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

However, a recent Court case provided additional guidance.  In this case, the Court indicated that in order to invoke 38 C.F.R. § 3.157, there is a condition precedent.  The Veteran must be in receipt of pension, compensation or compensation has been denied because it is non-compensable.  The Court held that as long as a pension claim previously has been allowed as required in 38 C.F.R. § 3.157(b), a VA examination report (or other acceptable VA record) will constitute the requisite informal claim, irrespective of whether any disability identified in the original pension claim relates to the same condition as the more recent examination report.  Thus, it does not matter what the nature of the grant involved.  If the condition precedent is met, then examination at a VA facility or other limited circumstances will be a claim for benefits to include an increased evaluation for the already service-connected disability or a new claim for service connection if a claim specifying the benefit is received within one year.  See Pacheco v. Shinseki, No. 12-0389 (U.S. Vet. App. Jan. 16, 2014) (holding that where a veteran had previously been allowed VA pension, and filed a claim within one year of the medical examination report, that report constitutes a claim for service connection).

The Court distinguished the Pacheco matter from other precedent.  In MacPhee v. Nicholson, 459 F.3d 1323 (Fed.Cir.2006), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) addressed the separate issue of whether a VA examination report may constitute an informal claim for increased compensation for a service-connected condition and held that 38 C.F.R. § 3.157(b) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  459 F .3d at 1327 (emphasis added).  Unlike the Veteran in MacPhee, in Pacheco, the Veteran was not previously granted service connection; instead he was granted pension benefits, which the Court stated do not at all times require that a specific disability be named.  Thus, the first part of the last sentence in 38 C.F.R. § 3.157(b)(1), which requires that the report relate to a disability for which service connection has previously been established, was inapplicable.  Because MacPhee involved a previous grant of service connection instead of a grant of pension benefits, and because an applicant for pension need not always identify a specific disability or disabilities, the Court found that the Federal Circuit's holding in MacPhee did not apply in Pacheco.  

Initially, in this case, there was no claim received from the Veteran within one year after separation from service.

The Veteran first filed a claim of service connection for encephalitis and spinal meningitis in December 1976.  He did not file a disability other than those two disorders.  

A private February 1977 medical report noted that the Veteran reported having sleepiness.  However, there was no diagnosis of a sleep disorder and in any event, the Veteran had not been awarded any VA benefits.  

In October 1989, the Veteran filed another a claim of service connection for encephalitis and spinal meningitis.  He did not file a disability other than those two disorders.  

A March 1990 VA examination report noted that the Veteran had daytime sleepiness that might be a pathological condition, but was not related to the history of encephalitis.  However, at that juncture, the Veteran was still not in receipt of VA benefits.  

An April 1990 rating decision granted service connection for encephalitis.  

In November 1994, correspondence was received from the Veteran in which he indicated that he had a sleeping disease which he specifically identified as encephalitis and he requested an increased rating for the encephalitis.  In May 1995, an increased rating for encephalitis was denied.  

In February 1996, entitlement to pension was granted.

In August 2003, correspondence was received from the Veteran in which it was indicated that he had problems with falling asleep at any time, but he indicated that this issue was related to spinal meningitis (an issue that has been adjudicated separately).  In September 2003 correspondence, it was noted that the Veteran previously had an insect bite while in Vietnam which caused him to sleep for over two weeks and contract spinal meningitis.  It was asserted that the residuals still caused him to fall asleep at any time.  A November 10, 2003 medical report indicated that he had possible OSA, followed shortly by records reflecting that diagnosis.

The Veteran previously indicated that he had a "sleeping disease" which he identified as encephalitis or spinal meningitis, both disorders have been considered entirely separate from the OSA.  The initial diagnosis of OSA was made on November 10, 2003.  The Veteran submitted a claim on July 27, 2004.  The RO used the latter date as the effective date of service connection.  However, in this case, since there had been a pension allowance as required in 38 C.F.R. § 3.157(b), the November 10, 2003 VA medical report will constitute the requisite informal claim, irrespective of whether any disability identified in the original pension claim relates to the same condition as the more recent medical report per the directives of Pacheco.  

Further, as a more recent 2011 VA opinion basically indicated that the currently diagnosed OSA is related to service, clearly the later of the dates between date of claim and date entitlement arose, is the date of claim, or November 10, 2003.  The applicable  regulation is clear.  It states that if the claim is not received within one year following separation from service, as in this case, then the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 and 3.400(b)(2)(ii).  The date of entitlement precedes the date of the claim here; thus, the date of claim as the later date is the controlling date for the effective date assigned under the factual circumstances of this case.  See 38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).  An earlier effective date of November 10, 2003, for the grant of service connection for OSA is warranted.

To the extent that the Veteran and his daughter testified that the effective date should be retroactive to service separation or the 1970's, there is no support for that assertion as there was no formal or informal claim until years later, as noted above.  



ORDER

The appeal as to the issue of whether new and material evidence has been received to reopen the claim of service connection for spinal meningitis is dismissed.  

An effective date of November 10, 2003, for the grant of service connection for OSA is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


